Citation Nr: 0633999	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  03-16 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from May 1968 to May 1970.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a November 2002 rating 
decision.  The Board remanded the appeal for additional 
development in September 2004 and April 2006.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's symptoms for PTSD are productive of 
occupational and social impairment with reduced reliability 
and productivity.  

3.  The veteran's only service-connected disability is PTSD, 
and is rated 50 percent disabling.  

4.  The veteran has a high school diploma and has 
occupational experience in clerical work and as a janitor; he 
reportedly last worked full-time in September 1998.  

5.  The veteran's service-connected disability is not shown 
to preclude him from securing and following substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation to 50 percent, 
and no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Part 4, 
Diagnostic Codes 9411-9440 (2006).  

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.326 (2006).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2002, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA medical records identified by the veteran have been 
obtained and associated with the claims file.  Additionally, 
the veteran was examined by VA on at least four occasions 
during the pendency of this appeal.  As there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file, the Board is satisfied that the 
duty to assist has been complied with and that no further 
development is required.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Law and Regulations

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2006).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is awarded.  

Where PTSD causes occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent rating is assigned.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).  

PTSD

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, lay statements, 
service medical records, numerous VA out- and inpatient 
treatment records, and four VA examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, it is not required to discuss 
each and every piece of evidence in a case.  The relevant 
evidence including that submitted by the veteran will be 
summarized where appropriate.  

The evidence of record shows that the veteran's was treated 
for psychiatric problems on numerous occasions during the 
pendency of this appeal, including a five week voluntary 
admission to a VA "PRRTP" program (December 2003 to 
February 2004).  All of his treatment has been by VA, and his 
complaints and symptoms were essentially the same throughout, 
manifested by depression, anxiety, anger, low frustration 
level, sleep disturbance, nightmares, intrusive thoughts, 
feelings of worthlessness and hopelessness, and suicidal 
thoughts.  

During his inpatient care, the veteran described episodes of 
mania, feeling grandiose, happy-silly, spending money, 
irritability, not feeling tired, and sudden mood changes.  At 
times, he claimed to have homicidal ideations toward his wife 
and at other times denied any such feelings.  The inpatient 
notes showed various diagnoses including, bipolar disorder, 
major depression, agoraphobia, panic disorder, 
claustrophobia, pathological gambling, PTSD and rule out PTSD 
exacerbation, and have included Global Assessment of 
Functioning (GAF) scores ranging from 25 to 70.  With respect 
to the in- and outpatient notes, the findings and the 
examiners assessments were based almost exclusively on a 
self-described history by the veteran without reference or 
access to any additional objective evidence, such as the 
claims file or medical reports other than those recorded 
during the various periods of treatment.  Furthermore, the 
various GAF scores assigned did not differentiate between the 
veteran's PTSD symptomatology and the numerous other 
nonservice-connected disorders.  

The veteran underwent VA psychiatric examinations in October 
2002 and August 2003, the latter consisting primarily of an 
evaluation of psychological testing.  When examined by VA in 
October 2002, the examiner indicated that the claims file was 
reviewed and included a detailed description of the veteran's 
history.  On examination, the veteran was alert, well 
oriented, and appeared neat and casual.  Eye contact was 
appropriate, and there were no unusual movements or 
mannerisms.  His speech was logical, coherent, and goal 
directed, and there was no evidence of hallucinations, 
delusions, or other psychotic processes.  The veteran denied 
any current suicidal or homicidal ideations, and his insight 
and judgment appeared grossly intact.  His intellect appeared 
below average.  

The veteran expressed concern over writing some bad checks 
and claimed that he did not know the account was closed.  He 
denied that the checks were written for gambling and claimed 
that he did not have a gambling problem like he did back in 
1988.  He reported nightmares of Vietnam four to six times a 
week, and symptoms of panic attacks, including sweats five or 
six times a week, racing heart, and thoughts of suicide.  He 
said that he liked to watch movies about Vietnam and that his 
favorite movie was "Platoon" which he had seen many times.  
He liked to build fires in his backyard, and imagined 
throwing the enemy into the fire.  The veteran referred to a 
particular stressful event from Vietnam, but indicated that 
he did not want to talk about it.  The examiner noted that 
the veteran had reported the incident previously to another 
VA psychiatrist, and that it involved the veteran and another 
soldier being taken prisoner and placed in a cave in Vietnam, 
and that the veteran subsequently escaped.  The examiner 
opined that the evidence suggested that the veteran had PTSD, 
and that his current level of stress may, in part, be 
exacerbated by his gambling problem.  He also opined that he 
did not see any overwhelming evidence that the veteran was 
totally disabled by PTSD.  The diagnoses included depression 
and PTSD.  The GAF score was 50.  

The VA psychological examination in August 2003, included a 
detailed description of the veteran's subjective complaints, 
psychological and military history, and a discussion of the 
findings from the various psychological tests administered.  
The diagnoses included PTSD, dysthymic disorder, pyromania, 
and pathological gambling.  The examiner offered an overall 
GAF score of 50, with a score of 55 for PTSD.  Because the 
two subsequent VA psychiatric examinations in May 2005 and 
2006, included additional psychological testing and the 
latter report provided a thorough discussion and analysis of 
all of the evidence of record, including all of the prior 
psychological tests of record, the Board will defer 
discussion of the tests from this examination and rely on the 
more detailed May 2006 report.  

At the direction of the September 2004 Board remand, the 
veteran was afforded a VA psychological evaluation in May 
2005 to determine the current severity of his PTSD.  The 
Board instructed the examiner to review the entire record and 
to disassociate, if possible, those manifestations of the 
veteran's service-connected PTSD from any additional 
nonservice-connected psychiatric disorders, and to offer an 
opinion as to the affect the PTSD related symptoms had on the 
veteran's employability.  

The examiner indicated that he had reviewed the claims file 
and provided a detailed description of the veteran's 
educational, occupational, and psychiatric history.  The 
veteran was interviewed, and given a battery of psychological 
tests.  On mental status examination, the veteran had normal 
grooming and hygiene, and was cooperative throughout the 
examination.  His speech was relevant and coherent, 
suggesting an absence of thought disorder.  There was no 
evidence of hallucinations or delusions, and while the 
veteran reported a history of suicidal thoughts, he denied 
any current ideations or plans.  His mood was depressed, his 
affect restricted, and he presented with anxiety.  The 
psychologist discussed the psychological test results and 
rendered the diagnoses of PTSD, major depressive disorder and 
panic attacks without agoraphobia.  The GAF score was 50.  
The examiner opined that, based on the psychological tests, 
there had not been a worsening of the veteran's PTSD since at 
least 1998, though his depression appeared to have worsened, 
perhaps reflecting a more state-like rather than an enduring 
trait-like phenomenon.  

In April 2006, the Board found that the May 2005 VA 
examination was incomplete because the examiner failed to 
provide a response to all of the questions posed or to offer 
an opinion on the question central to the issue for TDIU, and 
remanded the appeal for another examination.  

In May 2006, the veteran was examined by the same VA 
psychologist who had examined him in May 2005 (and also 
conducted psychological tests in November 2001).  The 
examiner again provided a detailed description of the veteran 
personal and medical history, which included a discussion of 
all of the prior examinations and pertinent progress notes, 
referenced the various discrepancies and inconsistencies in 
the record, and provided an analysis of the clinical and 
diagnostic findings from the numerous psychological tests.  
In discussion the veteran's marital status, he noted that 
despite the veteran's description of significant marital 
difficulties on various examinations, the highest score on 
the Marital Distress Scale (MDS) of the MMPI-2 (August 2003 
VA examination) was only within the mild level, suggesting 
that whatever marital stress was occurring, it was not 
substantial.  He noted that there had been no recent 
indication of any worsening in the marital relationship and, 
in fact, the veteran reported in April 2006 that his wife had 
been helpful and able to calm him down after he experienced a 
lot of panic attacks.  The examiner indicated that, overall, 
the findings suggested that it was more likely than not, that 
longstanding chronic marital difficulties and disagreements, 
rather than PTSD, was the major issue contributing to the 
veteran's marital conflicts.  

In discussion the veteran's employment history and the impact 
of his psychiatric problems on employability, the examiner 
noted several inconsistencies in the veteran's self-described 
work history versus historical information in the record.  He 
noted that the veteran reported earlier that he owed a gas 
station $10, but now reported that he owed $400.  In August 
2003 and on the current examination, the veteran reported 
that he worked as a pyro technician (also claimed in 2003 
that he worked as a fire marshal, and on the current 
examination claimed to have been the office manager), but in 
1998, he reported that he worked as a file clerk for the 
pyrotechnical company.  

The examiner noted that the veteran claimed that he couldn't 
handle stress and had limited concentration and memory which 
precluded employment.  The examiner indicated that while the 
veteran manifested concentration problems performing serial 
subtractions, his memory was unimpaired on psychological 
testing.  Additional testing for overall distress was not 
substantially elevated on tests in 1998, 2001, 2002, 2003, or 
2005, nor was there any evidence of an increase in severity 
of PTSD symptoms or depression.  Based upon the objective 
psychometric data, the examiner concluded that there did not 
appear to have been a worsening in severity of either PTSD or 
depression over the course of the multiple assessments.  

The examiner noted that a diagnosis of panic attack is based 
upon self-reported symptoms, and that the veteran's 
inconsistent statements rendered any diagnosis unreliable.  
Furthermore, on the current examination, the veteran reported 
only three of the required symptoms for a diagnosis of panic 
attack, which would suggest a lessening in the number of 
panic attack symptoms.  Also, on a lengthy checklist of 
cognitive complaints, the veteran presently endorsed 63 
percent of the items, which was an improvement from the 89 
percent he endorsed on examination in May 2005.  He concluded 
that this also suggested an improvement in overall cognitive 
functioning.  

The examiner noted that the number of symptoms of PTSD 
reported by the veteran on the current examination was 
comparable to the number previously reported on the May 2005 
examination.  When asked to provide examples of his PTSD 
symptoms, the veteran reported that watching Vietnam movies 
brought him back to events that took place in Vietnam, but 
was unable to provide any specific examples and merely 
attributed all of his current problems to his Vietnam 
experiences.  The examiner noted that an earlier examiner 
opined that the veteran's fire setting behavior appeared to 
be an attempt to relieve tension and increase feelings of 
purposefulness, which gave him a sense of mastery over the 
controlled flames and in extinguishing them.  It was also 
noted that this was similar to his other compulsive 
activities involving counting objects and showering three 
times a day.  The examiner opined that this weighed against 
interpreting the veteran's fire setting as due to his PTSD.  
Concerning gambling, the examiner noted that this was one of 
a spectrum of impulse control disorder having nothing to do 
with PTSD, nor for that matter was impulsivity a 
characteristic of PTSD.  

On mental status examination, the veteran was appropriately 
dressed and groomed, and appeared his stated age.  He was 
responsive and presented with a full range of affect and 
relaxed mood.  Eye contact was good, and his rate and tone of 
voice was within normal limits.  The veteran reported current 
suicidal thoughts but denied any intent or plan.  He denied 
any homicidal ideations or psychotic disturbance.  The 
veteran had no problem understanding directions but had some 
difficulty with the Porteus Maze test, in so far as his 
approach was very impulsive and he would blunder into blind 
alleys without having studied the mazes, suggesting severe 
impairment of foresight, planning, and organization.  The 
examiner indicated that since there was no history of head 
trauma, it was unlikely that this represented some type of 
brain dysfunction.  Furthermore, since impulsivity was not a 
characteristic of depression, it would have no affect on his 
PTSD.  

At this point, the Board notes that the evidence of record 
showed a single reference to a history of several head 
traumas, all prior to service.  (See August 2001 VA 
examination report).  Although the examiner was unaware of 
the prior head injuries, revelation of this fact would not 
have any bearing on the underlying issue at hand.  That is, 
even assuming that any impairment of brain function was of an 
organic basis related to the history of head trauma, the 
injuries were incurred prior to service and have no 
relationship to his PTSD.  Thus, remanding the appeal for an 
opinion on this question would not provide any benefit 
flowing to the veteran.  

The examiner also noted that psychological testing suggested 
no significant impairment with concentration or 
attention/working memory.  The veteran focused attention in 
the presence of distraction was excellent, as indicated by 
his 100th percentile performance on the Stroop Test, and was 
consistent with the findings for secondary memory on 
examination in May 2005.  The examiner concluded that these 
findings argued against the veteran's assertions that 
concentration and memory problems was the reason he was 
unable to work.  

The examiner noted that a comparison of the current test 
results on the MMPI-2 evaluations with the previous tests 
indicated no significant global worsening and, in fact, 
suggest a lessening of anxiety and PTSD since the previous 
examination in May 2005.  Overall, the findings did not 
indicate a worsening of PTSD or depression since 1998.  The 
diagnoses included PTSD; major depressive disorder; panic 
attacks, without agoraphobia, in partial remission; impulse 
control disorder, and obsessive compulsive disorder.  The GAF 
score was 60.  

The examiner opined that the veteran's cognitive assessment, 
concentration, and memory were intact and that his PTSD 
symptoms were not sufficient in severity to prevent him from 
working in similar positions that he had during his periods 
of sustained employment.  He commented that a more likely 
factor in his job difficulty was a combination of 
impulsivity, that had nothing to do with his PTSD, and his 
history of embezzlement.  

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 30 percent or greater.  38 C.F.R. § 4.130 (2006).  

It must be remembered that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  The percentage ratings are intended, as 
far as practicably can be determined, to compensate the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 C.F.R. § 4.1 (2006).  

The Board finds this opinion persuasive as it was based on a 
longitudinal review of all the evidence of record, considered 
all relevant facts and offered a rational and plausible 
explanation for concluding that the veteran's PTSD was not 
significantly disabling and did not render him unemployable.  
Furthermore, the veteran has not provided any competent 
evidence to rebut this opinion.  

On the other hand, the Board does not discount the affect of 
the veteran's significant symptoms of nightmares, flashbacks, 
and depression on his daily life.  The records show that he 
continues to have difficulties in many areas of his life, 
particularly interacting with other people, and that he 
displays periods of frustration and mood disturbance.  The 
fact that he has shown some improvement in dealing with his 
symptoms does not diminish the degree of his psychiatric 
impairment.  The psychiatric examination reports have 
consistently assigned GAF scores ranging from 50 to 60 during 
the pendency of his appeal.  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  A GAF score between 41 
and 50 contemplates a level of impairment of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score between 51 to 60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV).  However, the 
Board is not required to assign a rating based merely on such 
score.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  After reviewing the evidence of record, the Board 
concludes that the veteran's psychiatric disability picture 
more closely approximates the criteria for a 50 percent 
schedular rating, and no higher.  

As indicated above, the evidence of record does not show that 
the veteran's symptomatology is reflective of the severity 
and persistence to warrant an evaluation in excess of 50 
percent under the criteria discussed above.  The veteran does 
not demonstrate occupational and social impairment due to 
symptoms related to PTSD, such as, obsessional rituals which 
interfere with routine activities; intermittent, illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, or an 
inability to establish and maintain effective relationships.  

TDIU

Initially, the Board notes that the veteran was found to be 
totally disabled by the Social Security Administration in 
April 1999, effective from September 1998, based primarily on 
VA treatment records.  The disability determination did not 
refer to any specific findings or medical reports nor did it 
identify any specific disability that rendered the veteran 
totally disabled.  The determination indicated only that the 
veteran was disabled by reason of "Anxiety Related 
Disorders" and "Affective Disorders."  

The Board does not dispute the fact that the veteran has 
multiple psychiatric problems or that he has not worked full-
time since 1998.  However, as discussed above, the actual VA 
clinical reports of record do not reflect a severity of PTSD 
symptoms, alone, to the extent contemplated for an evaluation 
in excess of 50 percent under the VA rating schedule, nor do 
they show that he is, in fact, unemployable by reason of his 
service-connected PTSD, alone.  

Under the applicable VA criteria, total disability ratings 
for compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2006).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In the instant case, the veteran does not meet the schedular 
criteria for a total disability rating based on individual 
unemployability.  The veteran's has only a single service-
connected disability, PTSD, which is rated 50 percent.  
Therefore, he does not meet the threshold requirements for 
TDIU.  

Additionally, the Board finds that the record does not 
present any unusual factors that might serve as a predicate 
for a finding of unemployability.  The veteran has a high 
school education and has occupational experience in 
administrative/clerical work, and as a janitor.  While the 
veteran was voluntarily admitted for psychiatric treatment on 
a couple of occasions during the pendency of this appeal, the 
basis for his hospitalizations was not due solely to his 
service-connected PTSD.  As discussed above, the veteran has 
a number of other nonservice-connected psychiatric disorders 
which impact significantly on his ability to find and 
maintain substantially gainful employment.  However, there is 
no competent evidence that the service-connected PTSD, alone, 
renders him unemployable.  On the contrary, the competent 
evidence of record shows that the veteran's PTSD has not 
materially worsened since 1998, and that it does not render 
him unemployable.  The evidentiary record shows that he was 
employed full-time in administrative work for some 20 to 25 
years prior to being fired for embezzlement in 1998, and that 
he has not worked full-time since then.  Although the veteran 
contends that he has not been able to work because of the 
onset of his PTSD since his firing, he has presented no 
persuasive competent evidence to support his assertions.  

Accordingly, the Board finds that the evidence does not 
demonstrate that his service-connected PTSD, when considered 
in association with his education and occupational 
background, renders him unable to secure or follow a 
substantially gainful employment.  


ORDER

An increased schedular evaluation of 50 percent, and no 
greater, for the veteran's PTSD is granted, subject to VA 
laws and regulation concerning payment of monetary benefits.  

Entitlement to TDIU, is denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


